Exhibit 10.1
JULIAN MICHAEL CUSACK
AND
ASPEN INSURANCE UK SERVICES LIMITED


 
SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Page
 
           
1.
  INTERPRETATION     1  
 
           
2.
  POSITION     1  
 
           
3.
  TERM     2  
 
           
4.
  DUTIES     2  
 
           
5.
  REMUNERATION AND COMMISSION     3  
 
           
6.
  PENSION AND INSURANCE BENEFITS     4  
 
           
7.
  EXPENSES     4  
 
           
8.
  HOLIDAYS AND HOLIDAY PAY     4  
 
           
9.
  DISABILITY OR DEATH     5  
 
           
10.
  CONFIDENTIAL INFORMATION     5  
 
           
11.
  COPYRIGHT AND DESIGNS     6  
 
           
12.
  GRATUITIES AND CODES OF CONDUCT     7  
 
           
13.
  RESTRICTIVE COVENANTS     7  
 
           
14.
  TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL     9  
 
           
15.
  TERMINATION OF EMPLOYMENT BY THE COMAPNY FOR CAUSE     9  
 
           
16.
  TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE     10  
 
           
17.
  TERMINATION OF EMPLOYMENT BY THE EXECUTIVE     10  
 
           
18.
  OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS     11
 
 
           
19.
  EFFECT OF TERMINATION OF THIS AGREEMENT     13  
 
           
20.
  GENERAL RELEASE     13  
 
           
21.
  OTHER TERMS AND CONDITIONS     13  

i



--------------------------------------------------------------------------------



 



              Clause   Page
 
           
22.
  NOTICES     14  
 
           
23.
  PREVIOUS AND OTHER AGREEMENTS     14  
 
           
24.
  ENTIRE AGREEMENT/AMENDMENT     14  
 
           
25.
  ASSIGNMENT     14  
 
           
26.
  SEVERABILITY     15  
 
           
27.
  SUCCESSORS/BINDING AGREEMENT     15  
 
           
28.
  CO-OPERATION     15  
 
           
29.
  GOVERNING LAW     15  
 
           
30.
  COUNTERPARTS     15  

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
DATE: 1 May 2008
PARTIES:

(1)   JULIAN MICHAEL CUSACK of [Address] (the “Executive”); and   (2)   ASPEN
INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193), 30 Fenchurch
St, London, EC3M 3BD, England (the “Company”).

OPERATIVE TERMS:

1.   INTERPRETATION   1.1   In this Agreement:

     
 
   
“Affiliate”
  means any entity directly or indirectly controlling, controlled by, or under
common control with Holdings; or any other entity designated by the Board of
Directors of Holdings in which Holdings or an Affiliate has an interest;
 
   
“Board”
  means the Board of Directors of the Company from time to time;
 
   
“Chief Executive Officer”
  means the Chief Executive Officer of Holdings from time to time;
 
   
“Group”
  means Holdings and its Affiliates (and “Group Company” means Holdings or any
one of its Affiliates);
 
   
“Holdings”
  means Aspen Insurance Holdings Limited, a Bermuda limited company; and
 
   
“Manager”
  means Chief Executive Officer or such other person as the Company may nominate
from time to time as the person to whom the Executive shall report.

1.2   In this Agreement references to any statutory provision shall include such
provision as from time to time amended, whether before on or (in the case of
re-enactment or consolidation only) after the date hereof, and shall be deemed
to include provision of earlier legislation (as from time to time amended) which
have been re-enacted (with or without modification) or replaced (directly or
indirectly) by such provision and shall further include all statutory
instruments or orders from time to time made pursuant thereto.   2.   POSITION

 



--------------------------------------------------------------------------------



 



    The Company shall employ the Executive as Chief Operating Officer of the
Group.

3.   TERM   3.1   The Company shall employ the Executive, and the Executive
shall serve the Company, on the terms and conditions set forth in this
Agreement, beginning on the date hereof (the “Effective Date”) and continuing
unless and until terminated in accordance with the provisions contained in this
Agreement.   3.2   Notwithstanding the provisions of Clause 3.1, the Executive’s
employment shall terminate automatically when the Executive reaches the age of
65 years.   4.   DUTIES   4.1   Subject to the requirements for the Executive to
comply with his duties and obligations under his contract of employment with
Aspen Insurance Holdings Limited dated 1 May 2008 (the “AIHL Contract”), during
his employment hereunder the Executive shall:

  4.1.1   report to the Manager and perform the duties and exercise the powers
and functions which from time to time may reasonably be assigned to or vested in
him by the Board or the Chief Executive Officer in relation to the Company and
any other Group Company to the extent consistent with his job title set out in
Clause 2 (without being entitled to any additional remuneration in respect of
such duties for any Group Company) other than in accordance with the AIHL
Contract;     4.1.2   devote the whole of his working time, attention and
ability to his duties in relation to the Company and any other Group Company at
such place or places as the Board shall determine. The Executive shall carry out
his duties under this Agreement at the Company’s premises at 30 Fenchurch St,
London EC3M 3BD, or the Company’s premises at the Maxwell Roberts Building, 1
Church Street, Hamilton HM11, Bermuda or such other place as the Company and the
Executive shall mutually agree;     4.1.3   comply with all reasonable requests,
instructions and regulations given or made by the Board (or by any one
authorised by it) and promptly provide such explanations, information and
assistance as to the performance of his duties assigned to him under this
Agreement as the Board or the Chief Executive Officer may reasonably require;  
  4.1.4   faithfully and loyally serve the Company and each other Group Company
to the best of his ability and use his utmost endeavours to promote its
interests in all respects;     4.1.5   not engage in any activities which would
detract from the proper performance of his duties hereunder, nor without the
prior written consent of the Board in any capacity including as director,
shareholder, principal, consultant, agent, partner or employee of any other
company, firm or person (save as the holder for investment of securities which
do not exceed three percent (3%) in nominal value of the share capital or stock
of any class of any company quoted on a recognised stock exchange) engage or be
concerned or interested directly or indirectly in any other trade, business or
occupation whatsoever; and     4.1.6   comply (and shall use every reasonable
endeavour to procure that his spouse and minor

2



--------------------------------------------------------------------------------



 



      children will comply) with all applicable rules of law, stock exchange
regulations, individual registration requirements (at a cost to be borne by the
Company) and codes of conduct of the Company and any other Group Company in
effect with respect to dealing in shares, debentures or other securities of the
Company or other Group Company.

4.2   Nothing herein shall preclude the Executive from (a) serving on the boards
of directors of a reasonable number of other corporations subject to the
approval of the Chief Executive Officer in each case, which approval shall not
be unreasonably withheld, (b) serving on the boards of a reasonable number of
trade associations subject to the approval of the Chief Executive Officer, which
approval shall not unreasonably be withheld, and/or charitable organizations,
(c) engaging in any charitable activities and community affairs, and
(d) managing his personal investments and affairs, provided that such activities
set forth in this Clause 4.2 do not significantly interfere with the performance
of his duties and responsibilities to any Group Company.   5.   REMUNERATION AND
COMMISSION   5.1   The Executive shall be paid by way of remuneration for his
services during his employment hereunder a salary at the rate (the “Salary
Rate”) of £280,000 per annum (less necessary deductions for income tax and
national insurance and any other authorised deductions), subject to increase
pursuant to Clause 5.3, which shall be inclusive of any fees to which the
Executive may be entitled as a director of the Company or of any other Group
Company.   5.2   The Executive shall be eligible for a cash bonus (“the annual
incentive award”) based on a bonus potential of 100% of his annual salary during
his employment hereunder of such amounts (if any) at such times and subject to
such conditions as the Compensation Committee of the Board of Directors of
Holdings (the “Compensation Committee”) may in its absolute discretion decide;
provided, however, that notwithstanding the preceding language of this Clause
5.2, the Executive shall participate in all management incentive plans made
available to the Company’s senior executives at a level commensurate with
Executive’s status and position at the Company.   5.3   The Company shall review
the Salary Rate for increase at least once each year, and any change in the
Salary Rate resulting from such review will take effect from 1 April. The
Company’s review shall take into consideration, among other factors, the base
salary paid to individuals performing similar services at comparable companies
based in Bermuda, the United Kingdom and the United States, as well as other
relevant local or global talent pool comparables, it being expressly understood
that while it is intended that the Company shall consider these factors, it
shall have no obligation to take any specific action based on such factors.  
5.4   The Executive’s salary will be payable by equal monthly instalments; each
monthly instalments will be in respect of a calendar month and will be paid on
or before the last day of such calendar month. Where the employment has begun or
ended in a calendar month, salary in respect of that month will be the
proportion of a normal month’s instalments which the days of employment in that
month bear to the total days in the month.   5.5   The Company may withhold from
amounts payable under this Agreement all applicable taxes that are required to
be withheld by applicable laws or regulations.

3



--------------------------------------------------------------------------------



 



6.   PENSION AND INSURANCE BENEFITS   6.1   During his employment hereunder, the
Executive shall continue to be a member of the Aspen Insurance UK Pension Plan
(the “Scheme”). The Executive’s membership in the Scheme shall be subject to the
provisions thereof as may be amended from time to time.   6.2   During his
employment hereunder, the Company will pay contributions to the Scheme in
accordance with the age related contribution rates established by the Company
for directors from time to time. Such contributions shall be calculated by
reference to the aggregate of the Executive’s salary payable under clause 5.1 of
this Agreement and the Executive’s salary payable under clause 6.1 of the AIHL
Contract (the “Aggregate Salary”) as increased from time to time.   6.3   During
his employment hereunder, the Executive shall be entitled to participate in all
employee benefit and perquisite plans and programs made available to the
Company’s senior level executives or to its employees generally, as such plans
or programs may be in effect from time to time.   6.4   During his employment
hereunder, the Company shall (subeject to the relevant insurers’ terms and
conditions) provide the Executive with:

  6.4.1   medical insurance;     6.4.2   permanent health insurance (such cover
to be calculated by reference to the Aggregate Salary);     6.4.3   personal
accident insurance; and     6.4.4   life insurance (such cover to be calculated
by reference to the Aggregate Salary).

    The Board shall have the right to change the arrangements for the provision
of such benefits as it sees fit or, if in the reasonable opinion of the Board,
the Company is unable to secure any such insurance under the rules of any
applicable scheme or otherwise at reasonable rates due to market conditions to
cease to provide any or all of the insurances unless in either case the
Executive or a member of his family is at that time suffering from a medical
condition which would entitle them to benefits under the policy in question in
which case the existing policy is to be maintained in force by the Company or an
alternative policy provided which would provide the same benefit in relation to
the medical condition in question.   7.   EXPENSES       The Company shall
reimburse to the Executive all travelling, hotel, entertainment and other
expenses properly and reasonably incurred by him in the performance of his
duties hereunder and properly claimed and vouched for in accordance with the
Company’s expense reporting procedure in force from time to time.   8.  
HOLIDAYS AND HOLIDAY PAY   8.1   The Executive shall be entitled to an aggregate
of 30 working days’ paid holiday per holiday year (in addition to English bank,
public and statutory holidays) in relation to his employment by the Company and
by any other Group Company and, if applicable, such additional days as are set
out

4



--------------------------------------------------------------------------------



 



    in the Company’s standard terms and conditions of employment from time to
time, during each holiday year to be taken at such time or times as may be
agreed with the Manager. Except as otherwise provided in the Company’s holiday
policy, the Executive may not carry forward any unused part of his holiday
entitlement to a subsequent holiday year and the Executive shall not be entitled
to any salary in lieu of untaken holiday.

8.2   For the holiday year during which the Executive’s employment hereunder
commences or terminates he shall be entitled to such proportion of his annual
holiday entitlement as the period of his employment in each such holiday year
bears to one holiday year as set out in the Company’s holiday policy. Upon
termination of his employment for whatever reason, he shall, if appropriate, be
entitled to salary in lieu of any outstanding holiday entitlement.   9.  
DISABILITY OR DEATH   9.1   The Company reserves the right at any time to
require the Executive (at the expense of the Company) to be examined by a
medical adviser nominated by the Company and the Executive consents to the
medical adviser disclosing the results of the examination to the Company and
shall provide the Company with such formal consents as may be necessary for this
purpose.   9.2   If the Executive shall be prevented by illness, accident or
other incapacity from properly performing his duties hereunder he shall report
this fact forthwith to the Company Secretary’s office and if he is so prevented
for seven or more consecutive days he shall if required by the Company provide
an appropriate doctor’s certificate.   9.3   If the Executive shall be absent
from his duties hereunder owing to illness, accident or other incapacity duly
certified in accordance with the provisions of clause 9.2 he shall be paid his
full remuneration for any period of absence of up to a maximum of 26 weeks in
aggregate in any period of 52 consecutive weeks and thereafter, subject to the
provisions of clause 16, to such remuneration (if any) as the Board shall in its
absolute discretion allow.   9.4   In the event that the Executive’s employment
is terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to: (a) salary at his Salary Rate up to and including the
end of the month in which his death occurs, (b) the annual incentive award, if
any, to which the Executive would have been entitled to pursuant to Clause 5.2
for the year in which the Executive’s death occurs, multiplied by a fraction,
the numerator of which is the number of days that the Executive was employed
during the applicable year and the denominator of which is 365, and (c) the
unpaid balance of all previously earned cash bonus and other incentive awards
with respect to performance periods which have been completed, all of which
amounts shall be payable in a lump sum in cash within 30 days after his death,
except that the pro-rated annual incentive award shall be payable when such
award would have otherwise been payable had the Executive not died.   10.  
CONFIDENTIAL INFORMATION   10.1   Except as otherwise provided in this Section,
the Executive shall not during his employment hereunder or at any time after its
termination for any reason whatsoever disclose to any person whatsoever or
otherwise make use of any Confidential Information.   10.2   As used in this
Section, the term “Confidential Information” shall mean any confidential or
secret information which he has or may have acquired in the course of his
employment relating to the

5



--------------------------------------------------------------------------------



 



    Company or any other Group Company or any customers or clients of the
Company or any other Group Company, including without limiting the generality of
the foregoing:

  10.2.1   confidential or secret information relating to the past, current or
future business, finances, activities and operations of the Company or any other
Group Company;     10.2.2   confidential or secret information relating to the
past, current or future business, finances, activities and operations of any
third party to the extent that such information was obtained by the Company or
any other Group Company pursuant to a confidentiality agreement;

    but shall not include information that is generally known to, or recognised
as standard practice in, the industry in which the Company is engaged unless
such information is known or recognised as a result of the Executive’s breach of
this covenant.   10.3   The Executive will only use Confidential Information for
the benefit of the Company or any other Group Company in the course of his
employment and shall at all times exercise all due care and diligence to prevent
the unauthorised disclosure or use of Confidential Information.   10.4   In the
event that the Executive becomes compelled by a court or administrative order to
disclose any of the Confidential Information other than as permitted pursuant to
this Section, he will provide prompt notice to the Company so that the Company
may seek a protective order or other appropriate remedy. In the event the
Company fails to seek, or seeks and fails to obtain, such a protective order or
other protective remedy, the Executive will furnish only that portion of the
Confidential Information that, in the opinion of his counsel, he is legally
required to furnish.   11.   COPYRIGHT AND DESIGNS   11.1   The Executive hereby
assigns to the Company all present and future copyright, design rights and other
proprietary rights if any for the full term thereof throughout the world in
respect of all works originated by him at any time during the period of his
employment by the Company or any other Group Company whether during the course
of his normal duties or other duties specifically assigned to him (whether or
not during normal working hours) either alone or in conjunction with any other
person and in which copyright or design rights may subsist except only those
designs or other works written, originated, conceived or made by him wholly
unconnected with his service hereunder.   11.2   The Executive agrees and
undertakes that he will execute such deeds or documents and do all such acts and
things as may be necessary or desirable to substantiate the rights of the
Company in respect of the matters referred to in this Clause. To secure his
obligation under this Agreement the Executive irrevocably appoints the Company
to be his attorney in his name and on his behalf to execute such deeds or
documents and do all such acts and things as may be necessary or desirable to
substantiate the rights of the Company in respect of the matters referred to in
this Clause.   11.3   The Executive hereby irrevocably waives all moral rights
that he had or may have in any of the works referred to in Clause 11.1, subject
to the exception therein.

6



--------------------------------------------------------------------------------



 



12.   GRATUITIES AND CODES OF CONDUCT   12.1   The Executive shall comply with
all codes of conduct from time to time adopted by the Board or the Board of
Directors of Holdings.   12.2   The Executive shall not, except in accordance
with the Holdings Gift and Hospitality Policy and any other code of conduct
adopted by the Board of Holdings or with the prior written consent of the Board,
directly or indirectly accept any commission, rebate, discount, gratuity or
gift, in cash or in kind from any person who has or is likely to have a business
relationship with the Company or any other Group Company and shall notify the
Company upon acceptance by the Executive of any commission, rebate, discount,
gratuity or gift in accordance with the Holdings Gift and Hospitality Policy or
any such code of conduct from time to time.   13.   RESTRICTIVE COVENANTS   13.1
  For the purpose of this Clause:       “the Business” means the business of the
Group or any Group Company at the date of termination of the Executive’s
employment with which the Executive has been concerned to a material extent at
any time in the Relevant Period;       references to the “Group” and “Group
Companies” shall only be reference to the Group and Group Companies in respect
of which the Executive has carried out material duties in the Relevant Period;  
    “Relevant Period” shall mean the period of 24 months immediately preceding
the date on which the Restricted Period defined in clause 13.3 commences or the
date on which the Company seeks to enforce the restriction in question;      
“Restricted Person” shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant and whom or which the Executive shall have had
personal dealings with, contact with or responsibility for (each, in a business
or commercial capacity) during the Relevant Period;       “Key Employee” shall
mean any person who at the date of termination of the Executive’s employment is
employed or engaged by the Company or any other Group Company with whom the
Executive has had material contact during the Relevant Period and (a) is
employed or engaged in the capacity of Manager, Underwriter or otherwise in a
senior capacity or in any other capacity as may be agreed in writing between the
Executive Committee and the Executive from time to time and/or (b) is in the
possession of Confidential Information and/or (c) is directly managed by or
reports to the Executive.   13.2   The Executive covenants with the Company that
he will not in connection with the carrying on of any business in competition
with the Business during his employment or any Restricted Period applicable upon
the termination of the Executive’s employment (as defined in clause 13.3)

7



--------------------------------------------------------------------------------



 



    without the prior written consent of the Board either alone or jointly with
or on behalf of any person directly or indirectly:

  13.2.1   canvass, solicit or approach or cause to be canvassed or solicited or
approached for orders in respect of any services provided and/or any products
sold by the Company or any other Group Company any Restricted Person;     13.2.2
  solicit or entice away or endeavour to solicit or entice away from the Company
or any other Group Company any Key Employee;     13.2.3   be employed, engaged,
interested in or concerned with any business or undertaking which is engaged in
or carries on business in the United Kingdom, Bermuda or the USA which is or is
about to be in competition with the Business;

13.3   The length of the Restricted Period depends upon the circumstances in
which the Executive’s employment terminates as follows:-

  13.3.1   if the Executive serves 12 months’ notice to terminate his employment
without Good Reason under clause 17.2 the Restricted Period shall be a period of
12 months (or 18 months in respect of clause 13.2.2 only) from the date on which
notice is served which period shall run concurrently with the 12 month notice
period irrespective of whether the Executive is working his notice, on garden
leave or his employment has terminated prior to the expiry of the notice period
as a result of the Company making a payment pursuant to clause 18.2 within the
time period specified in that clause;     13.3.2   if the Company serves notice
to terminate the Executive’s employment without Cause under clause 16 the
Restricted Period shall be a period of 6 months from the date on which notice is
served by the Company which period shall run concurrently with the 12 month
notice period irrespective of whether the Executive is working his notice, on
garden leave or his employment has terminated prior to the expiry of the notice
period as a result of the Company making a payment pursuant to clause 18.2
within the time period specified in that clause;     13.3.3   if the Executive
serves immediate notice to terminate his employment with Good Reason under
clause 17.1 the Restricted Period shall be 6 months from the date of termination
provided the Executive is paid the payment due under clause 18.2 within the time
period specified in that clause;     13.3.4   if the Company serves immediate
notice to terminate the Executive’s employment with Cause under clause 15.1 the
Restricted Period shall be 6 months from the date of termination provided the
Company complies with clause 15.1;

13.4   The covenants contained in Clauses 13.2.1, 13.2.2 and 13.2.3 are intended
to be separate and severable and enforceable as such. It is expressly understood
and agreed that although the Executive and the Company consider the restrictions
contained in this Clause 13 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Agreement is an unenforceable restriction
against the Executive, the provisions of this Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine to be
enforceable. Alternatively, if any court of competent

8



--------------------------------------------------------------------------------



 



    jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

13.5   The Executive acknowledges and agrees that the Company’s remedies at law
for a breach of any of the provisions of Clauses 10, 11 or 13 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach. In recognition of this fact, the Executive agrees that, in the event of
such a breach, in addition to any remedies at law, the Company, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.   14.   TERMINATION BY
RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL   14.1   If the employment of
the Executive hereunder shall be terminated solely by reason of the liquidation
of any Group Company for the purposes of amalgamation or reconstruction or as
part of any arrangement for the amalgamation of the undertaking of such Group
Company not involving liquidation (in each case, other than a “Change in
Control”, as defined below) and the Executive shall be offered employment with
the amalgamated or reconstructed company on the same terms as the terms of this
Agreement, the Executive shall have no claim against the Company or any Group
Company in respect of the termination of his employment by the Company.   14.2  
If the employment of the Executive hereunder shall be terminated by the Company
without Cause or by the Executive with Good Reason within the six-month period
prior to a Change in Control or within the two-year period after a Change in
Control, in addition to the benefits provided in Clause 18.2, the Executive
shall be entitled to the following benefits: other than share options and other
equity-based awards granted in 2004 and 2005, which shall vest and be
exercisable in accordance with the terms of their grant agreements, all share
options and other equity-based awards shall immediately vest and remain
exercisable for the remainder of their terms.   14.3   For purposes of this
Agreement, “Change in Control” shall have the same meaning as under the Aspen
Insurance Holdings 2003 Share Incentive Plan as in effect as of the date hereof.
  15.   TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE   15.1   The Company,
without prejudice to any remedy which it may have against the Executive for the
breach or non-performance of any of the provisions of this Agreement, may by
notice in writing to the Executive forthwith terminate his employment for
“Cause”. In the event the Company terminates the Executive’s employment for
Cause, the Executive shall be entitled to salary at his Salary Rate and the
benefits of his employment up to the date of termination.       For the purposes
of this Agreement, “Cause” shall mean circumstances where the Executive:

  (a)   becomes bankrupt or becomes the subject of an interim order under the
Insolvency Act 1986 or makes any arrangement or composition with his creditors;
or

9



--------------------------------------------------------------------------------



 



  (b)   is convicted of any criminal offence (other than an offence under road
traffic legislation in the United Kingdom or elsewhere for which a penalty other
than imprisonment is imposed); or

  (c)   is guilty of any serious misconduct, any conduct tending to bring the
Company or any other Group Company or himself into disrepute, any material
breach or non-observance of any of the provisions of this Agreement, or conducts
himself in a way which is materially prejudicial or calculated to be materially
prejudicial to the business of the Group;     (d)   is disqualified from being a
director of any company by reason of an order made by any competent court; or  
  (e)   is guilty of any repeated breach or non-observance of any code of
conduct or fails or ceases to be registered (where such registration is, in the
reasonable opinion of the Board, required for the performance of his duties) by
any regulatory body in the United Kingdom or elsewhere.

16.   TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE       The Company
may terminate the employment of the Executive at any time during the employment
hereunder without Cause by either (i) giving to the Executive 12 months’ prior
notice in writing; or (ii) terminating the employment of the Executive
immediately and paying the Executive in lieu of the notice to which he would
have otherwise been entitled under (i) above (which payment in lieu shall be
deemed to be included within the Severance Payment referred to in Clause 18.2)
provided that the Company may not terminate the employment of the Executive
under this clause without his consent at a time when he is unable to perform his
duties through illness if the consequence of such termination would be to
deprive him of any benefits that would otherwise be payable to him under the
provisions of any permanent health insurance policy taken out by the Company.  
17.   TERMINATION OF EMPLOYMENT BY THE EXECUTIVE   17.1   The Executive shall
have the right to terminate his employment at any time for Good Reason by
immediate notice if, following submission of the written notice by the Executive
to the Company detailing the events alleged to constitute Good Reason in
accordance with this Clause, the Company shall have failed to cure such events
within the 30 day period following submission of such notice. For purposes of
this Agreement, “Good Reason” shall mean (i) a reduction in the Executive’s
annual base salary or annual bonus opportunity, or the failure to pay or provide
the same when due, (ii) a material diminution in the Executive’s duties,
authority, responsibilities or title, or the assignment to the Executive of
duties or responsibilities which are materially inconsistent with his positions,
(iii) the removal of the Executive from the position described in Clause 2,
(iv) a material change in the Executive’s reporting line; (v) the Company’s
requiring the Executive to be based at any office or location more than fifty
(50) miles from the Executive’s office as of the date hereof or (vi) any other
fundamental breach of this Agreement; provided, however, that no such event(s)
shall constitute “Good Reason” unless the Company shall have failed to cure such
event(s) within 30 days after receipt by the Company from the Executive of
written notice describing in detail such event(s).   17.2   The Executive shall
have the right to terminate his employment at any time without Good Reason

10



--------------------------------------------------------------------------------



 



    upon giving 12 months’ prior written notice to the Company.

17.3   If the Executive gives notice to terminate his employment without Good
Reason under Clause 17.2 or if the Executive seeks to terminate his employment
without Good Reason and without the notice required by Clause 17.2 or the
Company gives notice to terminate the Executive’s employment under Clause 16(i),
then provided the Company continues to provide the Executive with the salary and
contractual benefits and allows all previously earned incentive awards such as
share awards and share options and any awards under any Long Term Incentive
plans to continue to vest and pays any annual incentive award due under clause
17.4 / in accordance with this Agreement the Company has, at its discretion, the
right for the period (the “Garden Leave Period”) then outstanding until the date
of the termination of the Executive’s employment:

  17.3.1   to exclude the Executive from any premises of the Company or any
Group Company and require the Executive not to attend at any premises of the
Company or any Group Company; and/or     17.3.2   to require the Executive to
carry out no duties; and/or     17.3.3   to require the Executive not to
communicate or deal with any employees, agents, consultants, clients or other
representatives of the Company or any other Group Company; and/or     17.3.4  
to require the Executive to resign with immediate effect from any offices he
holds with the Company or any other Group Company (and any related
trusteeships); and/or     17.3.5   to require the Executive to take any holiday
which has accrued under clause 8 during the Garden Leave Period.

    The Executive shall continue to be bound by the duties set out in Clause 4
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 13.2 and all duties of good faith and fidelity
during the Garden Leave Period.   17.4   If the Executive is required to take
garden leave under clause 17.3 the Company will during this time (where the
Company has served notice to terminate his employment Without Cause under clause
16(i) but not otherwise) pay to the Executive an annual incentive award equal to
the lesser of (x) the target annual incentive award for the year in which notice
was served and (y) the average of the annual incentive awards received by the
Executive in the prior there years (or if less the number of prior years in
which the Executive was employed by the Company) multiplied by a fraction, the
numerator of which is the number of days that the Executive was on garden leave
and the denominator of which is 365 such award to be paid on the completion of
garden leave.   18.   OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER
TERMINATIONS   18.1   Upon the termination of his employment hereunder for
whatever reason the Executive shall:

  18.1.1   forthwith tender his resignation as a Director of the Company and of
any other Group Company without compensation, but without prejudice to any other
rights which he may have under this Agreement. To secure his obligation under
this Agreement the Executive

11



--------------------------------------------------------------------------------



 



      irrevocably appoints the Company to be his attorney in his name and on his
behalf to sign any documents and do any things necessary to give effect thereto,
if the Executive shall fail to sign or do the same himself;

  18.1.2   deliver up to the Company all keys, credit cards, correspondence,
documents, specifications, reports, papers and records (including any computer
materials such as discs or tapes) and all copies thereof and any other property
(whether or not similar to the foregoing or any of them) belonging to the
Company or any other Group Company which may be in his possession or under his
control, and (unless prevented by the owner thereof) any such property belonging
to others which may be in his possession or under his control and which relates
in any way to the business or affairs of the Company or any other Group Company
or any supplier, agent, distributor or customer of the Company or any other
Group Company, and he shall not without written consent of the Board retain any
copies thereof;     18.1.3   if so requested send to the Company Secretary a
signed statement confirming that he has complied with Clause 18.1.1; and    
18.1.4   not at any time make any untrue or misleading oral or written statement
concerning the business and affairs of the Company or any other Group Company or
represent himself or permit himself to be held out as being in any way connected
with or interested in the business of the Company or any other Group Company
(except as a former employee for the purpose of communicating with prospective
employers or complying with any applicable statutory requirements).

18.2   In the event of a termination of Executive’s employment hereunder by the
Executive with Good Reason or by the Company without Cause (other than by reason
of death), the Executive shall be entitled to (a) salary at his Salary Rate
through the date in which his termination occurs; (b) the lesser of (x) the
target annual incentive award for the year in which the Executive’s termination
occurs or notice is served, and (y) the average of the annual incentive awards
received by the Executive in the prior three years (or, if less the number of
prior years in which the Executive was employed by the Company), multiplied by a
fraction, the numerator of which is the number of days that the Executive was
employed from the end of the last financial year in which he received a bonus to
the end of his employment and the denominator of which is 365; (c) subject to
Clause 18.3 below, the sum of (x) the Executive’s highest Salary Rate during the
term of this Agreement and (y) the lesser of the target annual award
incentive/for the year in which Executives termination occurs and the average
bonus under the Company’s annual incentive plan actually earned by the Executive
during the three years (or number of complete years employed by the Company, if
fewer) immediately prior to the year of termination (the sum of (x) and
(y) hereafter referred to as the “Severance Payment”), and (d) the unpaid
balance of all previously earned cash bonus and other incentive awards with
respect to performance periods which have been completed, but which have not yet
been paid, all of which amounts shall be payable in a lump sum in cash within
30 days after his termination. In the event that the Company terminates the
Executive’s employment without Cause under the provisions of Clause 16(ii) the
parties acknowledge that the Severance Payment will be inclusive of the
Executive’s rights to be paid in lieu of the 12 months’ notice period to which
he is entitled under that Clause.   18.3   In the event that the Executive’s
employment is terminated by the Company without Cause under the provisions of
Clause 16(i) and the Company exercises all or any of its rights under Clause

12



--------------------------------------------------------------------------------



 



    17.3 during the 12 months’ notice period, the Severance Payment shall be
reduced by a sum equal to the total salary and bonus payments received by the
Executive during the Garden Leave Period.

18.4   Benefits. In the event of a termination of Executive’s employment
hereunder by the Executive with Good Reason or by the Company without Cause
(other than by reason of death) for which (in each case) the Company pays the
Executive in lieu of his notice period, the Executive shall be entitled to the
value of pension contributions for his notice period based on the Aggregate
Salary as referred to in clause 6.2, the continuation of membership of the
medical plan in accordance with this Agreement and the AIHL Contract for up to
one year following termination or, if earlier, until he is able to join the
medical plan of a future employer and a contribution of £5,000 towards the
Executive purchasing insurance for Permanent Health Insurance and Life Insurance
to cover the lack of cover between employments. For the avoidance of doubt, in
circumstances where the Executive is on ‘Garden Leave’ the benefits will
continue to apply until his employment is terminated.   18.5   Upon any
termination of employment, the Executive shall be entitled to (a) any expense
reimbursement due to him and (b) other benefits (if any) in accordance with the
applicable plans and programs of the Company.   18.6   In the event of any
termination of employment under this Agreement, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that he may obtain.   19.   EFFECT OF
TERMINATION OF THIS AGREEMENT   19.1   The expiry or termination of this
Agreement however arising shall not operate to affect any of the provisions
hereof which are expressed to operate or have effect thereafter and shall not
prejudice the exercise of any right or remedy of either party accrued
beforehand.   20.   GENERAL RELEASE       Notwithstanding any provision herein
to the contrary, prior to payment of any amount pursuant to Clauses 14.2 and
18.2, the Executive shall execute a valid general release, in the form attached
hereto (except to the extent that the Company considers that a change in law or
any current practice existing at the date of termination requires a modification
to such release), pursuant to which the Executive shall release the Group and
its shareholders, directors, officers, employees and agents, to the maximum
extent permitted by law, from any and all claims the Executive may have against
the Group that relate to or arise out of the Executive’s employment or
termination of employment, except such claims arising under this Agreement.  
21.   OTHER TERMS AND CONDITIONS   21.1   The following particulars are given in
compliance with the requirements of section 1 of the Employment Rights Act 1996:

  21.1.1   The Executive’s period of continuous employment which began on 1
July 1989, shall be recognised by the Company.

13



--------------------------------------------------------------------------------



 



  21.1.2   The Executive’s hours of work shall be the normal hours of work of
the Company which are from 9.00 am to 5.00 pm together with such additional
hours as may be necessary without additional remuneration for the proper
discharge of his duties hereunder to the satisfaction of the Board.     21.1.3  
If the Executive is dissatisfied with any disciplinary decision or if he has any
grievance relating to his employment hereunder he should refer such disciplinary
decision or grievance to the Board and the reference will be dealt with by
discussion at and decision of a duly convened meeting of the Board.     21.1.4  
A contracting-out certificate is not currently in force in respect of the
Executive’s employment hereunder.     21.1.5   Save as otherwise herein provided
there are no terms or conditions of employment relating to hours of work or to
normal working hours or to entitlement to holiday (including public holidays) or
holiday pay or to incapacity for work due to sickness or injury or to pensions
or pension schemes and no collective agreement has any effect upon the
Executive’s employment hereunder.

22.   NOTICES       Any notice to be given hereunder shall be in writing. Notice
to the Executive shall be sufficiently served by being delivered personally to
him or by being sent by first class post addressed to him at his usual or last
known place of residence, Notice to the Company shall be sufficiently served by
being delivered to the Company Secretary or by being sent by first class post to
the registered office of the Company. Any notice if so posted shall be deemed
served upon the third day following that on which it was posted.   23.  
PREVIOUS AND OTHER AGREEMENTS       This Agreement shall take effect in
substitution for all previous agreements and arrangements (whether written, oral
or implied) between the Company and the Executive relating to his employment
which shall be deemed to have been terminated by mutual consent with effect from
the commencement of this Agreement.   24.   ENTIRE AGREEMENT/AMENDMENT      
This Agreement contains the entire understanding of the parties with respect to
the employment of the Executive by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.   25.   ASSIGNMENT       This
Agreement, and all of the Executive’s rights and duties hereunder, shall not be
assignable or delegable by the Executive. Any purported assignment or delegation
by the

14



--------------------------------------------------------------------------------



 



    Executive in violation of the foregoing shall be null and void ab initio and
of no force and effect. This Agreement may be assigned by the Company to a
person or entity that is the successor in interest to substantially all of the
business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor person or entity. Failure by such successor of the Company to
expressly assume this Agreement shall constitute an event of “Good Reason”,
entitling Executive to the Benefits set forth in clauses 17, 18.2 or 14.2, as
applicable.

26.   SEVERABILITY       In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.   27.   SUCCESSORS/BINDING
AGREEMENT       This Agreement shall inure to the benefit of and be binding upon
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the parties hereto.   28.   CO-OPERATION
      During employment by the Company and thereafter, the Executive shall
provide his reasonable co-operation in connection with any action or proceeding
(or any appeal from any action or proceeding) that relates to events occurring
during the Executive’s employment; provided, however, that after the Executive’s
employment by the Company has ended, (i) any request for such co-operation shall
accommodate the demands of the Executive’s then existing schedule and (ii) if
any such request will involve more than a de minimis amount of the Executive’s
time, the Executive shall be entitled to reasonable compensation therefore.  
29.   GOVERNING LAW       English law shall apply to this Agreement.   30.  
COUNTERPARTS       This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

15



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.

              SIGNED as a Deed     )    
 
and DELIVERED by     )    
 
Julian Cusack     )   /s/ Julian Cusack
 
in the presence of:     )    
 

Witness Signature:
Witness Name:
Witness Address:
Witness Occupation:

           
ASPEN INSURANCE UK SERVICES LIMITED
      By:   Chris O’Kane       Name:   Chris O’Kane       Title:   Chief
Executive Officer  

16



--------------------------------------------------------------------------------



 



DATED                                         
ASPEN INSURANCE UK SERVICES LIMITED
and
JULIAN CUSACK
 
COMPROMISE AGREEMENT
 

17



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as of the            day of                     
[20[     ]]
BETWEEN:

(1)   ASPEN INSURANCE UK SERVICES LIMITED, (Registered in England No. 1184193),
30 Fenchurch Street, London EC3M 3BD, England (formerly known as (the
“Company”); and   (2)   JULIAN MICHAEL CUSACK of [insert UK address]
(hereinafter referred to as the “Executive”).

IT IS AGREED as follows:

1.   INTERPRETATION

  1.   In this Agreement:     2.   “Group Company” shall mean any holding
company of the Company from time to time and any subsidiary of the Company or of
any such holding company from time to time. The terms “holding company” and
“subsidiary” shall have the meanings ascribed to them by Section 736 of the
Companies Act 1985, as amended; and     3.   “Service Agreement” shall mean the
service agreement entered into between the Executive and the Company dated
[     ], as subsequently amended.

2.   TERMINATION DATE       The Executive’s employment with the Company [will
end][ended] on [date] (the “Termination Date”).

18



--------------------------------------------------------------------------------



 



3.   PAYMENT OF SALARY ETC       The Company will continue to provide the
Executive with his salary and all other contractual benefits up to the
Termination Date in the normal way. Within 14 days of the Termination Date the
Company will also pay the Executive in respect of his accrued but untaken
holiday (less such deductions for income tax and national insurance as are
required by law).   4.   TERMINATION SUMS       Subject to the Executive
agreeing to all of the conditions set out below, and receipt by the Company of a
copy of this Agreement signed by the Executive and the attached certificate
signed by the Executive’s legal adviser, the Company will pay the Executive the
following sums:

  (i)   £[appropriate figure to be inserted] in respect of the Executive’s
entitlement to an annual incentive award for the year in which the termination
of the Executive’s employment with the Company occurs, as calculated in
accordance with Clause 18.2 (b) of the Service Agreement;     (ii)   the sum of
£[appropriate figure to be inserted] in respect of the Executive’s entitlement
to a Severance Payment, as calculated and defined in accordance with Clause
18.2(c) of the Service Agreement; and     (iii)   the sum of £[appropriate
figure to be inserted] in respect of the Executive’s entitlement to the unpaid
balance of all previously earned cash bonus and other incentive awards with
respect to performance periods which have been completed as at the Termination
Date but not yet paid, as calculated in accordance with Clause 18.2(d) of the
Service Agreement.

    The sums set out in (i) to (iii) above will be subject to such deductions
for income tax and national insurance as are required by law and will be paid to
the Executive within [14] days of the date of signature by him of this Agreement
and signature by his legal adviser of the attached certificate. Payment will be
made by transfer to the Executive’s bank account.   5.   SHARE OPTIONS      
[The Company confirms that:

  (a)   with respect to share options issued under the Option Agreement;
notwithstanding any provision in the Option Agreement to the contrary, the
Shares underlying the Time Option (as defined in the Option Agreement) vested
and became exercisable on 31 December 2006; and it is agreed that the Shares
underlying the Performance-Accelerated Option (as defined in the Option
Agreement) that remain unvested at the date of this Agreement shall continue to
vest and become exercisable in accordance with the provisions of clause 2(b) of
the Option Agreement notwithstanding the termination of the Executive’s
employment; and     (b)   with respect to other share options, the extent to
which share options held by the Executive as at the Termination Date shall be
exercisable following the Termination Date will be

19



--------------------------------------------------------------------------------



 



      determined solely in accordance with terms of the agreements under which
such share options were granted.] or [Other than in relation to share options
granted to the Executive in 2004 and 2005, the Company confirms that all share
options granted to the Executive have vested and will remain exercisable for the
remainder of their terms.]1

6.   WAIVER OF CLAIMS       The Executive accepts the terms set out in this
Agreement in full and final settlement of all and any claims that he has or may
have against the Company, the Board or any other Group Company or any of its or
their current or former shareholders, directors, officers, employees or agents,
whether contractual (whether known or unknown, existing now or in the future),
statutory or otherwise, arising out of or in connection with his employment with
the Company or the termination of his employment and his directorship of the
Company and any Group Company or his resignation therefrom. The Executive also
agrees to waive irrevocably and release the Company, the Board and all Group
Companies (and all of its or their current or former shareholders, directors,
officers, employees or agents) from and against any claims whether contractual
(whether known or unknown, existing now or in the future), statutory or
otherwise, arising out of or in connection with his employment with the Company
or the termination of his employment and his directorship of the Company and any
Group Company or his resignation therefrom. This waiver shall not apply in
relation to any claim relating to his pension rights that have accrued up to the
Termination Date.   7.   CONFIRMATION OF NO BREACHES       The Executive
confirms and warrants to the Company that he has not at any time during his
employment committed a fundamental breach of the terms of the Service Agreement.
  8.   LEGAL ADVICE       The Executive confirms that he has received advice
from [name of legal advisor] of [name and address of solicitors], a relevant
independent adviser for the purposes of section 203 of the Employment Rights Act
1996, as to the terms and effect of this Agreement and, in particular, its
effect on his ability to pursue his rights before an employment tribunal. The
Executive will procure that his legal adviser signs the attached legal adviser’s
certificate, which forms part of this Agreement.   9.   SATISFACTION OF
STATUTORY CONDITIONS   (a)   This Agreement satisfies the conditions for
regulating compromise agreements under Section 203 of the Employment Rights Act
1996, Regulation 35 of the Working Time Regulations 1998, Section 77 of the Sex
Discrimination Act 1975, Section 72 of the Race Relations Act 1976, Section 9 of
the Disability Discrimination Act 1995, Regulation 9 of the Part-Time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, Regulation 10 of the
Fixed Term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
Section 49 of the National Minimum Wage Act 1998, Paragraph 2(2) of Schedule 4
to the Employment Equality (Religion or Belief) Regulations 2003 and

20



--------------------------------------------------------------------------------



 



    Paragraph 2(2) of Schedule 4 to the Employment Equality (Sexual Orientation)
Regulations 2003.

(b)   The Executive is aware of his rights under the Employment Rights Act 1996,
the Working Time Regulations 1998, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Part-Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, the Fixed
Term Employees (Prevention of Less Favourable Treatment) Regulations 2002, the
National Minimum Wage Act 1998, the Employment Equality (Religion or Belief)
Regulations 2003 and the Employment Equality (Sexual Orientation) Regulations
2003 and has informed the Company of any and all claims that he might seek to
bring arising from his employment or termination of employment. This agreement
relates to his claims for breach of contract, unfair dismissal, sex
discrimination, race discrimination, disability discrimination, sexual
orientation discrimination, religion or belief discrimination, any claim under
the Working Time Regulations 1998, any claim under the National Minimum Wage Act
1998, the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002 or any claim for unlawful deductions from wages
under the Employment Rights Act 1996.   10.   POST-TERMINATION RESTRAINTS      
The Executive acknowledges that the provisions of Clause 10 (Confidentiality)
and Clause 13 (Restrictive Covenants) of the Service Agreement will (to the
extent that they are applicable in the circumstances of the termination of the
Executive’s employment with the Company) remain in full force and effect
notwithstanding the termination of his employment.   11.   RETURN OF COMPANY
PROPERTY       Before any payment under Clause 4 above is made, the Executive
will, in accordance with Clause 18.1(a) of the Service Agreement, deliver up to
the Company all vehicles, keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in his possession or under his control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in his possession or under his control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and he confirms that he has not retained any copies thereof.

21



--------------------------------------------------------------------------------



 



12.   CONFIDENTIALITY       Save by reason of any legal obligation or to enforce
the terms of this letter, the parties will not:

  (a)   disclose the existence or terms of this Agreement to anyone (other than
to their professional advisers, HM Revenue & Customs or any other competent
authority or in the case of the Executive, his spouse);     (b)   directly or
indirectly disseminate, publish or otherwise disclose (or allow to be
disseminated, published or otherwise disclosed) by any means (whether oral,
written or otherwise) or medium (including without limitation electronic, paper,
radio or television) any information directly or indirectly relating to the
termination of the Executive’s employment; or     (c)   make any derogatory or
disparaging comments about the other and in the case of the Executive in
relation to the Company, any Group Company or any of its or their shareholders,
directors, officers, employees or agents.

14.   NO ADMISSION OF LIABILITY       This agreement is made without any
admission on the part of the Company or any Group Company that it has or they
have in any way breached any law or regulation or that the Executive has any
claims against the Company or any Group Company.   15.   TAX INDEMNITY       The
Executive hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified on an ongoing basis
against any claim or demand which is made by any competent taxation authority
against the Company or any Group Company in respect of any liability of the
Company or any Group Company to deduct an amount of tax or an amount in respect
of tax or any employee’s national insurance contributions from the payments made
and benefits provided under this Agreement, including any related interest or
penalties imposed by any competent taxation authority save where such interest
or penalties arise as a result of the Company’s own default or delay.   16.  
ENTIRE AGREEMENT       This letter sets out the entire agreement between the
Executive and the Company and, save as set out in Clauses 5 and 10 above,
supersedes all prior arrangements, proposals,

22



--------------------------------------------------------------------------------



 



    representations, statements and/or understandings between the Executive, the
Company and any Group Company.

17.   THIRD PARTY RIGHTS       Notwithstanding the Contracts (Rights of Third
Parties) Act 1999 this Agreement may be varied by agreement between the
Executive and the Company.   18.   RESIGNATION OF DIRECTORSHIP       At the same
time as executing this Agreement the Executive will resign with immediate effect
from his directorship of the Company and from all directorships and offices held
with other Group Companies (and all related trusteeships) by signing and
delivering the attached letters of resignation.   19.   APPLICABLE LAW      
This agreement is subject to English law and the exclusive jurisdiction of the
English courts.

                      Julian Michael Cusack                  dated             
      For and on behalf of Aspen Insurance UK Services Limited              
dated     

23



--------------------------------------------------------------------------------



 



LEGAL ADVISER’S CERTIFICATE
I, [name of solicitor] of [address of firm] hereby confirm to Aspen Insurance UK
Services Limited that I am an independent adviser for the purposes of section
203 of the Employment Rights Act 1996 and that I have advised Julian Cusack as
to the terms and effect of this Agreement and its effect on his ability to
pursue his rights before an employment tribunal. There was in force, when such
advice was given, a policy of insurance covering the risk of a claim by Julian
Cusack in respect of loss arising in consequence of such advice.

                      [name of adviser]                  date           

24



--------------------------------------------------------------------------------



 



To the board of Directors
Aspen Insurance UK Services Limited
[date]
Dear Sirs
Aspen Insurance UK Services Limited (the “Company”)
I hereby irrevocably and unconditionally resign from the office of Director of
the Company with immediate effect, and I acknowledge and confirm that I have no
claim of whatsoever kind outstanding for compensation or otherwise against the
Company, its servants, officers, agents or employees in respect of the
termination of my appointment.
Yours faithfully

              SIGNED as a DEED     )    
 
and DELIVERED     )    
 
by JULIAN MICHAEL CUSACK     )    
 
in the presence of:     )    
 

Witness signature:
Witness Name:
Witness address:
[note: separate individual similar letters of resignation should be produced for
any other Group companies of which the individual is a director]

25